Case 5:19-mj-03568 Document 1 Filed on 12/21/19 in TXSD Page 1 of 1
AO 91 (Rev. LI/I1) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

United States of America )
v. )
Tomas ROMANO-Xinaxtle ) Case No.
)
)
)
oe a )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief]
On or about the date(s) of December 20, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States

Code, Sections 202 and 557) for the reapplication by the said Defendant for

the United States.
This criminal complaint is based on these facts:

On or about December 20, 2019 the defendant Tomas ROMANO-Xinaxtle was apprehended near Laredo, Texas. Afte

admission into

ta brief

interview it was determined that, Tomas ROMANO-Xinaxtle was an undocumented alien from Mexico and subsequently placed

under arrest. Further investigation revealed that Tomas ROMANO-Xinaxtle was previously REMOVED from the Uni

ed States on

11/08/2016 at El Paso, Tx. There is no record that Tomas ROMANO-Xinaxtle has applied for or received permission from the

Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

(_ |continued on the attached sheet. /S/Joshua Steele

 

Complainant's signature

Joshua Steele Border Patro

Agent

 

Printed name and title
Sworn to before me and signed in my presence,

Date: December 23, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate Judge

 

Printed name and title

 
